DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-10, and 12-14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 13, 14, 10, 11, 1, 1, 6, 7, and 4 respectively of U.S. Patent No. 10567643. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them.
	
Claims 15-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 13, and 10 respectively of U.S. Patent No. 10567643 in view of Wada (U.S. Pub. No. 20160323503). Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claims 3, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 1, and 8 respectively of U.S. Patent No. 10567643 in view of Wada (U.S. Pub. No. 20160323503). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 3 (claim 11 and 17 recite similar limitations) reciting displaying a live image of a user prior to the user image being captured; and wherein the displaying the directional animation includes overlaying the one or more moving images on the live image.  Wada discloses in par. 38-40, 53-57, 63-65, 71-72, and 92-93 and Fig. 10 that a picture of a user can be displayed on a monitor when a user is taking a selfie and that a directional animation can be displayed on the screen with the user.  As can be seen in par. 71-72 this is advantageous in that .
Regarding claim 11, see the rejection of claims 9 and 8.
Regarding claim 17, see the rejection of claims 15 and 3.

Claims 6 and 19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 8 respectively of U.S. Patent No. 10567643 in view of non-patent literature titled “Infinite: Useful CSS Animations”.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 6 reciting one or more moving images include concentric semi-circles radiating outward from the location corresponding to the camera device.  The NPL “Infinite: Useful CSS Animations” discloses on page 1 in the section titled “pulsate” and the black background screenshots where pulsating concentric circles (two adjacent semicircles) can be used to draw a user’s visual attention.  This is advantageous in that while drawing a user’s attention information can be conveyed to a user at the point of the animation.  Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation .
Regarding claim 19, see the rejection of claims 15 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. Pub. No. 20160323503).
Regarding claim 9, Wada discloses:
A computing device, comprising:
a camera device to capture images of a user of the computing device (camera 4 with a lens, par. 44, 50);

detect activation of the camera device as an image capture event prior to a user image being captured with the camera device (launching the camera based on an instruction of the user and determination of a selfie (front) mode, S500, S510, par. 38-40, 53-57, 63-65, 71-72, 92-93);
display, on a display device, a directional animation including one or more moving images at a location corresponding to the camera device to direct user attention to a camera lens of the camera device prior to the user image being captured (displaying animation and leading with animation toward camera, S526, S600, S602, S700, S710, S802, S1002, par. 38-40, 53-57, 63-65, 71-72, 92-93);
detect a user input associated with activation of an image capture control to capture the user image (detecting shutter release, S528, par. 38-40, 53-57, 63-65, 71-72, 92-93).
Wada is silent with regards to terminate, responsive to the activation of the image capture control to capture the user image, the display of the directional animation.  Official Notice is taken that it was well known before the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to include terminating display of a live view screen including information that is displayed to help compose an 
Regarding claim 10, Wada further discloses:
directional animation module is implemented to: display a live image of the user on the display device prior to the user image being captured (user is displayed while preparing to capture the image, par. 38-40, 53-57, 63-65, 71-72, 92-93); and
replace the live image of the user with the one or more moving images to display the directional animation (rather than face location in the monitor image the animation starts from the location, par. 92).
Regarding claim 11, Wada further discloses:
directional animation module is implemented to: display a live image of the user on the display device prior to the user image being captured (user is displayed while preparing to capture the image, par. 38-40, 53-57, 63-65, 71-72, 92-93); and
overlay the one or more moving images on the live image to display the directional animation (a picture of a user can be displayed on a monitor when a user is taking a selfie and a directional animation can be 
Regarding claim 12, see the rejection of claim 9 and note that the limitations of claim 12 were shown.
Regarding claim 13, Wada further discloses:
camera device includes a front-facing camera, and the directional animation module is implemented to detect the activation of the camera device as activation of the front-facing camera (launching the camera based on an instruction of the user and determination of a selfie (front) mode, S500, S510, par. 38-40, 53-57, 63-65, 71-72, 92-93).
Regarding claims 1-5, see the rejection of claims 9-13 respectively.
Regarding claim 7, see the rejection of claim 1 and note that is was shown that the user is led by the animation toward the camera having a lens.
Regarding claims 15-18, see the rejection of claims 9-12 respectively.
Regarding claim 20, see the rejection of claim 15 and note that is was shown that the user is led by the animation toward the camera having a lens.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. Pub. No. 20160323503) in view of Buchheit et al. (U.S. Pat. No. 9344673).
Regarding claim 14, note that Wada was shown to display the directional animation.  Further note that Wada discloses that the gaze of the user is being led to the camera immediately before image capture where the images being displayed start at the center of the display and are an animation in the direction of object display area 
Regarding claim 8, see the rejection of claims 1 and 14.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. Pub. No. 20160323503) in view of non-patent literature titled “Infinite: Useful CSS Animations”.

Regarding claim 19, see the rejection of claims 15 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697